DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I Figures `A-4B, 6A-6C in the reply filed on 8/10/2021 is acknowledged.  The traversal is on the ground(s) that the Species are not mutually exclusive.  This is not found persuasive because the spindles and covers of the different species have structurally different features and limitations.  These structural differences are what make the species mutually exclusive as they do not overlap.
Claims 1-3, 9-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected Species. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-6, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Upchurch US Patent 4314678.

With respect to claim 4, Upchurch discloses spindle for use with a coreless sheet product roll, the spindle comprising: 
a hollow cylindrical body (10) comprising a first end (at 16) which has an opening bounded by an inward facing ledge (76); 
a rod (70) which extends partially out of the first end of the body and which comprises a radial ledge (74); and 


5. (Original) The spindle of claim 4, wherein the body has a second end (near 28) opposed to the first end and the second end comprises an integral disk (46) and opening (opening within 46) which is closed off by an end cap (78, 54, 58) secured to the second end of the body, the end cap comprising an end piece (78 can engage arm support) for mounting to a roller arm.

6. (Original) The spindle of claim 4, wherein the end piece has a non-cylindrical cross- sectional shape (58 is non cylindrical).

8. (Original) The spindle of claim 4, wherein the body comprises an internal wall (wall at 38) which divides the first hollow space open toward the first end and a second hollow space (62) open toward the second end, wherein the second hollow space is configured to receive an elongated end piece (54, 78) for mounting the spindle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upchurch US Patent 4314678.

With respect to claim 7, Upchurch discloses the spindle of claim 4, except wherein the body and the rod are formed of metal.

However, the Examiner takes Official Notice it was known in the dispenser art to make various parts of the body and rod out of metal.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Upchurch with metal parts for the purpose of increasing the ultimate strength and life cycle of the rod and body.

Allowable Subject Matter
Claims 14 and 16 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically US Patent 8584982 teaches a mounting member, arms, and cover but does not specifically disclose 
wherein at least one of the arms comprises (i) a bearing for receiving a mounting end of the spindle and (ii) an adjustable clamp disposed about and in contact with the bearing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.